DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.        Claims 1-20 are allowed over the prior art of record.

Reasons for Allowance
3.        The following is an examiner’s statement of reasons for allowance: 
           The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach “An optical module comprising: a photoelectric device adapted to convert an optical signal and an electrical signal at least from one to another; and a flexible printed circuit board electrically connected to the photoelectric device, wherein the flexible printed circuit board includes an insulating substrate with a first surface and a second surface, a first wiring pattern on the first surface, and a second wiring pattern on the second surface, the first wiring pattern includes a signal line with a signal terminal portion at a tip and a signal-line portion narrower than the signal terminal portion, the first wiring pattern including a pair of ground pads at positions sandwiching the signal-line portion, at least part of the pair of ground pads avoiding being adjacent to the signal terminal portion, at least part of the signal terminal portion avoiding being adjacent to either of the pair of ground pads in an arranging direction of the signal terminal portion and the pair of ground pads, and Page 2 of 9Serial No. 17/113,114 Amendment filed January 4, 2021 Responsive to Office Action mailed October 1, 2021 the second wiring pattern includes a ground plane overlapping with the signal- line portion , the first wiring pattern further includes a power supply line, and the second wiring pattern further includes a power supply pad connected to the power supply line.” as recited claim 5.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mihara (US 20050161587 A1), Hoshino (JP 2016020937-A).
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848